DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-012141 in view of Nakata et al. (US PGP 2019/0391504).
JP ‘141 teaches a photoreceptor comprising a support, a photosensitive laye rand a surface layer provided on the photosensitive layer.  The surface layer is taught to include a charge transporting substance having a polymerizable functional group, a fluororesin particle and polyvinyl acetal ([0006] and [0082-89]).  The polyvinyl acetal content is taught to be 15.0% by mass relative to the charge transport material ([0006] and [0076]).  The content of the polytetrafluoroethylene particle is taught to be from 1 to 
Nakata teaches a photoreceptor comprising a surface layer comprising a reactive hole transporting compound and a compound according to formula (2) below (see p. 3 [0036] and p. 4 [0056]):

    PNG
    media_image1.png
    146
    375
    media_image1.png
    Greyscale
.
In formula (2) R21 and R22 may be methyl groups ([0057] and [0060-61]).  Nakata further teaches that by utilizing the compound of formula (2) in the surface layer the denseness of a film comprising it may be improved thereby suppressing infiltration of moisture from the environment into the membrane ([0059]).  In addition, the compound of formula (2) is taught to have a low molecular weight and serves to supplement physical strength of the polymer thereby compensating for film strength and improving wear resistance ([0059]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the compound of formula (2) of Nakata et al. in the surface layer of the photoreceptor of JP ‘141 in order to improve the film strength and wear resistance of the surface layer.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-012141 in view of JP 2000-206724.
JP ‘141 teaches a photoreceptor comprising a support, a photosensitive layer and a surface layer provided on the photosensitive layer.  The surface layer is taught to include a charge transporting substance having a polymerizable functional group, a fluororesin particle and polyvinyl acetal ([0006] and [0082-89]).  The polyvinyl acetal content is taught to be 15.0% by mass relative to the charge transport material ([0006] and [0076]).  The content of the polytetrafluoroethylene particle is taught to be from 1 to 40% by mass based on the total mass of the surface layer ([0078]).  JP ‘141 further teaches a process cartridge and image forming apparatus comprising the limitations recited by the Applicant in pending claims 6-7 ([0090-94]).  JP ‘141 does not, however, teach that the surface layer comprise a compound according to the Applicant’s formula 1.
JP ‘724 teaches a photoreceptor comprising a photosensitive layer and a surface layer having excellent durability ([0011] and [0013]).   JP ‘724 teaches that the binder resin of the protective layer preferably includes a curable resin such as an acrylic resin in order to improve the abrasion resistance of the photoreceptor ([0032]).  In embodiments, JP ‘724 teaches the following curable resin used to obtain the improvements in abrasion resistance:

    PNG
    media_image2.png
    195
    681
    media_image2.png
    Greyscale
.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/855,035 in view of JP 2019-012141. Copending Application ‘035 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’035 does not, however, teach the use of fluorinated resin particles or polyvinyl acetal.   JP ‘141 teaches a photoreceptor comprising a support, a photosensitive layer and a surface layer provided on the photosensitive layer.  The surface layer is taught to include a charge transporting substance having a polymerizable functional group, a .
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/777,173 in view of JP 2019-012141. Copending Application ‘173 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’173 does not, however, teach the use of fluorinated resin particles or polyvinyl acetal.   JP ‘141 teaches a photoreceptor comprising a support, a photosensitive layer and a .
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/785,333 in view of JP 2019-012141. Copending Application ‘733 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’733 .
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Application No. 16/894,977 (Notice of Allowance Issued, but Patent Number not yet assigned) in view of JP 05-181299.  Application ’977 does not, however, teach the use of melamine or acrylic particles.   JP ‘141 teaches a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/09/2021